Opinion filed January 7, 2010 











 








 




Opinion filed January 7, 2010 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00251-CR
                                           __________
 
                                    LANCE ALAN LISTER, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. C-34,391
 

 
                                             M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment revoking community supervision.  We dismiss.




The
trial court convicted Lance Alan Lister, upon his plea of guilty, of theft and
assessed his punishment at confinement in a state jail facility for two years
and a $500 fine.  Pursuant to the plea bargain agreement, the trial court
suspended the imposition of the confinement portion of the sentence and placed
appellant on community supervision for five years.  At the hearing on the State=s motion to revoke,
appellant entered pleas of true to three of the State=s five allegations.  The trial court found all
five allegations to be true, revoked appellant=s
community supervision, and imposed a sentence of confinement for two years in a
state jail facility and a $360 fine.
Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that counsel has concluded that the appeal is frivolous. 
Counsel has provided appellant with a copy of the brief and advised appellant
of his right to review the record and file a response to counsel=s brief.  A response has
not been filed.  Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for discretionary
review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206
S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant that
he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, 
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motion to withdraw is granted, and the appeal is dismissed.
 
 
PER CURIAM
 
January 7, 2010        
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.